Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00183-CV

      AZTEC SYSTEMS, INC. AND GLENDON TODD CAPITAL, LLC, Appellants

                                               V.

                                  NICK PREVETT, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-13630

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 5,

2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE